DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 27-28, in the reply filed on 21 October 2020 is acknowledged.  Claims 1-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 October 2020 was filed after the mailing date of the restriction requirement on 21 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Data Sheet
The Application Data Sheet filed 5 December 2018 appears to contain an incorrect spelling for inventor Jeffrey A. Kraut.  The Declaration filed 5 December 2018 was signed by the inventor as Jeffrey A. Kraut, but the Application Data Sheet states Jeffrey K. Kraut.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (Arthritis Research & Therapy, 2007).
Wang et al. disclose intravenous administration of dexamethasone (Dex) conjugated to an HPMA copolymer (P-Dex), wherein the P-Dex is less than 5 µm (pg. 3, Figure 1 and col. 2, paragraph 2; pg. 4, col. 1, paragraph 2).  Wang et al. disclose that release Dex of from P-Dex was pH-dependent (pg. 4, col. 2, paragraph 2), wherein the low pH environment resulting from acidosis cleaved the hydrazone bond to release the conjugated Dex (pg. 7, col. 1, paragraphs 1-3 and col. 2, paragraph 1).  Wang et al. disclose that acidosis triggered the release of Dex from the polymer carrier, and because healthy tissues and organs would lack acidosis this therapy might also reduce the systemic side effects of GC therapy (pg. 8, col. 1, paragraphs 3-4).
Therefore, Wang et al. disclose a dispersion of P-Dex in an intravenous solution, wherein the Dex is released as a pH-dependent response to the acidosis.

Claims 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (Clinical and Experimental Pharmacology and Physiology, 2006).
Yang et al. disclose that drug targeting can be achieved by introducing stimuli-sensitive materials into nanoparticles, wherein pH-sensitive polymers have been used in drug targeting.  Yang et al. disclose that pH-sensitive polymers have been investigated extensively because many pathological processes are known to be accompanied by acidosis.  Yang et al. disclose that they have developed polymer core-shell nanoparticles that were both pH and temperature sensitive, wherein the particles deformed and precipitated in acidic environments (pg. 558, col. 2, paragraph 1).  Yang et al. further disclose nanoparticles that are typically smaller than 100 nm in diameter (pg. 557, col. 2, paragraph 3).  Yang et al. also disclose intravenous injection of the nanoparticles (pg. 559, col. 2, paragraph 1; pg. 560, col. 1, paragraph 3).  
Therefore, Yang et al. disclose a dispersion of nanoparticles smaller than 100 nm in diameter, wherein the nanoparticles comprise a core-shell structure (Figure 1) and the nanoparticle comprises pH-sensitive polymers such that the drug is released as a result of acidosis.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616